UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1266


DEAN STEPPELLO,

                     Plaintiff - Appellant,

              v.

JOHN DOE CAPTAIN, FCI Butner 2; JOHN DOE WARDEN, FCI BUTNER,
Complex Warden; HEALTH ADMINISTRATOR; LT. SHAW, FCI 1; SAI
MOORE; MS. DANIELS, Health Administrator’s Assistant; JOHN DOE, White
Male; JOHN DOE, Warden FCI 2; JOHN DOE, Warden FCI 1; JOHN DOE, Captain
FCI 1,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:20-ct-03238-FL)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean Steppello, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dean Steppello seeks to appeal the district court’s order noting deficiencies in his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C §§ 1346(b)(1),

2671-2680, and directing him to file an amended complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Steppello seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction and deny Steppello’s requests for the appointment of counsel

and to transfer his case. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2